
	

113 HR 2876 IH: Fairness for America’s Heroes Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2876
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Flores (for
			 himself, Mr. Benishek,
			 Mr. Cook, Mr. Gohmert, Mr. Roe
			 of Tennessee, Mr. Fleming,
			 and Mr. Coffman) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  veterans with a 1-year exemption from the requirement to maintain minimum
		  essential coverage under the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for America’s Heroes Act of
			 2013.
		2.1-year exemption for
			 veterans from individual mandate under Patient Protection and Affordable Care
			 Act
			(a)In
			 generalSection 5000A(e) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(6)VeteransAny applicable individual for any month
				beginning before January 1, 2015, if the individual is a veteran. For purposes
				of this paragraph, the term veteran means an individual who served
				on active duty (other than active duty for training) in the Armed Forces of the
				United States and has been discharged or released from active duty in the Armed
				Forces of the United States under conditions other than
				dishonorable.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the amendments made by section 1501 of the Patient Protection and
			 Affordable Care Act.
			
